Citation Nr: 0218701	
Decision Date: 12/24/02    Archive Date: 01/07/03

DOCKET NO.  01-08 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Paul, Minnesota


THE ISSUE

Entitlement to service connection for the postoperative 
residuals of a brain tumor.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel





INTRODUCTION

The veteran had active military service from August 1942 
to December 1945. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a May 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota, which denied the veteran's claim seeking 
entitlement to service connection for a brain tumor due to 
sonar waves.  The veteran filed a Notice of Disagreement 
with this decision, and pursuant to the Board's December 
2000 remand, the RO prepared a Statement of the Case, and 
the veteran then filed a Substantive Appeal to complete 
the appellate process.  

In December 2000, the Board denied the veteran's claim of 
service connection for right occipital meningioma, status 
post excision, as a result of exposure to ionizing 
radiation.  

In a December 2001 statement, the veteran raised a claim 
for service connection for a brain tumor as secondary to 
asbestos exposure.  This claim is referred to the RO for 
proper adjudication.  


FINDINGS OF FACT

1.  The veteran took a course of instruction for sonar 
operators during service.

2.  The veteran underwent surgery to remove a right 
occipital meningioma in August 1990; the right occipital 
meningioma is not the result of disease or injury the 
veteran had in service. 





CONCLUSION OF LAW

Service connection for the postoperative residuals of a 
brain tumor, due to exposure to sonar waves is denied.  
38 U.S.C.A. §§ 1110 (West Supp. 2002); 38 C.F.R. 
§ § 3.303, 3.310 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service personnel records show that the veteran completed 
a course of instruction for sonar operators.  

Private medical records show that the veteran underwent 
surgery to remove a right occipital meningioma in August 
1990.  

In an October 1996 statement, the veteran asserted that he 
served on PC 616 from 1942 to 1944, and on the USS Floyd 
B. Parks (DD-884) during 1944 to 1945.  

A September 1996 VA examination report shows that the 
veteran was experiencing residuals from the postoperative 
tumor, including difficulty in handwriting and using 
utensils with his hands.  

In an August 1999 statement, the veteran asserted that he 
spent time with sonar equipment in the Navy and was in 
close proximity to the equipment on the two ships he was 
on in the Navy.  He believed that the high frequency given 
off by the equipment caused the brain tumor.  He asserted 
that two of his children died at birth.  

In a December 1999 statement, the veteran alleged that the 
waves he was exposed to on the two ships he was on in the 
Navy were of the same frequency that cell phones operate 
on.  

In a December 2001 statement, the veteran argued that 
nobody in his family had died from cancer, and that after 
service the veteran had not been exposed to known 
carcinogens.  The veteran also argued that if the sonar 
waves and associated radiation did not directly cause the 
brain tumor, that they at least might have affected his 
immune system to the extent that he became vulnerable to a 
tumor.  

In August 2002, the Board requested a medical opinion from 
a physician with the Veterans Health Administration.  

In September 2002 opinion, the VA physician opined that 
exposure to sonar was not accepted as a possible 
precipitating cause for the development of central nervous 
system malignancies.  The physician could not find a 
reason to believe that there was an association between 
such exposure in the military and his development of a 
meningioma.  The physician observed that the veteran's 
diagnosed right occipital meningioma in August 1990 arose 
long after the veteran's exposure to sonar waves while in 
the Navy.  The physician also commented that there was no 
credible medical data to support an association between 
exposure to sonar waves and the development of the type of 
malignancy the veteran developed.  


Analysis

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), was enacted. Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 
5103, 5103A (West Supp. 2002).  Among other things, the 
VCAA amended 38 U.S.C.A. § 5103 to clarify VA's duty to 
notify claimants and their representatives of any 
information that is necessary to substantiate the claim 
for benefits.  The VCAA also created 38 U.S.C.A. § 5103A, 
which codifies VA's duty to assist, and essentially states 
that VA will make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate a claim.  
Implementing regulations for the VCAA were subsequently 
enacted, which were also made effective November 9, 2000, 
for the most part. 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.159).  The intended 
effect of the implementing regulations was to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits. 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present 
case, and will be collectively referred to as "the VCAA."

While the VCAA was enacted during the pendency of this 
appeal, and was not specifically applied by the RO, there 
is no prejudice to the appellant in proceeding with this 
appeal, because the requirements under the VCAA have been 
satisfied. See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is not prejudice to the 
appellant).  In that regard, the RO notified the veteran 
of the reasons for its decision, as well as the laws and 
regulations applicable to his claim.  This information was 
provided in the July 2001 Statement of the Case.  In this 
document, the RO also provided notice of what evidence it 
had considered.    

In January 2001, the RO sent the veteran a VCCA letter.  
In said letter, the RO asked the veteran to tell it about 
any additional evidence he wanted obtained.  The letter 
told the veteran that the RO was required to make 
reasonable efforts in obtaining relevant records.  
Throughout the appeal and in the VCAA letter, the veteran 
has been asked to provide VA with information about other 
evidence that might be available, and was told VA would 
assist him in obtaining additional evidence (such as 
private medical reports and reports from federal 
agencies).  In short, the RO has informed the appellant 
which information and evidence that the appellant was to 
provide to VA and which information and evidence that the 
VA would attempt to obtain on behalf of the appellant.    
38 C.F.R. § 3.159 (b) (2002); Quartuccio v. Principi, 16 
Vet.App. 183 (2002).  

In view of the development that has been undertaken in 
this claim, further development is not needed to comply 
with VCAA.  The veteran has been informed of the 
information and evidence needed to substantiate his claim, 
and he has been made aware of how VA would assist him in 
obtaining evidence and information.  He has not identified 
any additional, relevant evidence that has not been 
requested or obtained.  VA obtained an opinion from a 
medical specialist regarding whether the veteran's right 
occipital meningioma was due to exposure to sonar waves 
during service.  For the aforementioned reasons, there is 
no reasonable possibility that further assistance would 
aid in the substantiation of the claim.  In short, the 
requirements under the VCAA have been met.  

Under the applicable law and VA regulations, in order to 
establish service connection, the evidence must 
demonstrate that the current disability is the result of a 
disease or injury that either began in or was aggravated 
by service.  38 U.S.C.A. § 1110 (West Supp. 2002); 
38 C.F.R. § 3.303.  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d). 

A disability which is proximately due to or the result of 
a service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (a) (2001).  

In short, the preponderance of the evidence is against the 
veteran's claim.  The evidence shows that the veteran was 
exposed to sonar waves during service.  It also shows that 
he underwent a right occipital meningioma in August 1990, 
and that he suffers postoperative residuals from the brain 
tumor.  However, no medical professional has related the 
veteran's brain tumor to exposure to sonar waves during 
service.  On the contrary, a physician with the Veterans 
Health Administration opined in September 2002 that 
exposure to sonar waves in the military was not the reason 
for the development of the brain tumor.  He observed that 
the veteran's right occipital meningioma in August 1990 
arose long after the veteran was in the Navy, and also 
commented that there was no credible medical data to 
support a finding that the development of the veteran's 
brain tumor was due to sonar waves.  

Although the veteran claims that his current postoperative 
residuals from a brain tumor are related to exposure to 
sonar waved during service, he is not a medical 
professional who can make such a determination.  The 
veteran is competent to describe symptoms he had during 
service, but as a lay person, he is not competent to make 
a medical diagnosis or to relate a medical disorder to a 
specific cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

As the preponderance of the evidence is against the 
veteran's claim, the benefit-of-the-doubt rule does not 
apply, and the veteran's claim of service connection for 
postoperative residuals of a brain tumor, as due to 
exposure to sonar waves during service must be denied.  38 
U.S.C.A §5107 (West Supp. 2002).


ORDER

Entitlement to service connection for the postoperative 
residuals of a brain tumor, due to exposure to sonar 
waves, is denied.



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

